DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-13 of U.S. Patent No. 10,229,943. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the claims of the instant application are anticipated by the limitations of U.S. Patent No. 10,229,943.

Instant application (claim 1)
U.S. 10,229,943 (claim 1)
1. A camera to capture pixel-wise imaging of a scene, the camera comprising: 
1. A system for pixel-wise imaging of a scene, the system comprising: 
a per-pixel programmable exposure image sensor comprising an array of pixels, each pixel comprising a photosensitive receptor that produces an electronic signal when exposed to light received from the scene; 
an image sensor comprising an array of pixels, each pixel comprising a photosensitive receptor that produces an electronic signal when exposed to light received from the scene; 
a signal storage comprising one or more collection nodes for each pixel in the image sensor, the collection nodes receive an electronic signal from the respective photosensitive receptor in the image sensor and integrate the electronic signal; and 
a signal storage module comprising one or more collection nodes for each pixel, each collection node capable of integrating the electronic signal received by the respective photosensitive receptor; and 
one or more integrated circuits comprising control memory and one or more logic components, the control memory storing a pixel-wise pattern, the pixel-wise pattern comprising a masking value for each pixel of the image sensor, and for each of the pixels, the one or more logical components direct the electronic signal to one or more of the respective collection nodes based on the respective masking value.
a control logic module comprising control memory and one or more logic components, the control memory receiving a pixel-wise pattern, the pixel-wise pattern comprising a masking value for each pixel of the image sensor, and for each of the pixels, the one or more logical components directing the electronic signal to one or more of the respective collection nodes based on the respective masking value.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan, US 2014/0267855, in view of Karumoto et al., US 2011/0266416.
	In regard to claim 1, Fan, US 2014/0267855, discloses a camera to capture pixel-wise imaging of a scene, the camera comprising: 
	a per-pixel programmable exposure image sensor (see figure 5A, element 136) comprising an array of pixels, each pixel comprising a photosensitive receptor that produces an electronic signal when exposed to light received from the scene (see para 43-45); 
	a signal storage (see figure 5D, elements 155-182) comprising one or more collection nodes for each pixel in the image sensor, the collection nodes receive an electronic signal from the respective photosensitive receptor in the image sensor and integrate the electronic signal (see para 45-48); and 
	one or more integrated circuits comprising control memory and one or more logic components (see figure 5A, elements 150 and para 43-48).
	The Fan reference does not specifically disclose the control memory storing a pixel-wise pattern, the pixel-wise pattern comprising a masking value for each pixel of the image sensor, and for each of the pixels, the one or more logical components direct the electronic signal to one or more of the respective collection nodes based on the respective masking value.
	Karumoto et al., US 2011/0266416, discloses an imaging device (see abstract; Fig. 4A and 35) that receives a pixel-wise pattern, the pixel-wise pattern comprising a masking value for each pixel of the image sensor, and for each of the pixels, the one or more logical components direct the electronic signal to one or more of the respective collection nodes based on the respective masking value (see para 219-223).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify the control memory of Fan, US 2014/0267855, in view of Karumoto et al., US 2011/0266416, to store a pixel-wise pattern, the pixel-wise pattern comprising a masking value for each pixel of the image sensor, and for each of the pixels, the one or more logical components direct the electronic signal to one or more of the respective collection nodes based on the respective masking value, in order to generate an image having a large number of pixels at high speed and a low cost with high accuracy using an image sensor having a small number of pixels.

Claim Objections
Claims 8 and 11 are objected to because of the following informalities:  
Claims 8 and 11 depend from themselves.  Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs